DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed December 20, 2021, have been fully considered. The following rejections and/or objections constitute the complete set presently being applied to the instant application.
In light of the amendments to the claims and the statements in the FitzGerald declaration filed December 20, 2021, the prior art rejections and double patenting rejections have been withdrawn and new grounds of rejections are set forth below.
	
	Response to Amendment	

The declaration under 37 CFR 1.132 filed December 20, 2021 by Benjamin M Yeh was insufficient to overcome the prior art rejection because: the declaration summarizes the state of the field and then concludes that tantalum oxide particles having an average diameter of 3.1 nm showed surprising and unexpected results. No experimental evidence in support of these statements was provided and therefore the evidence contained therein was not sufficient to patentably distinguish the claims.

The declaration under 37 CFR 1.132 filed December 20, 2021 by Paul FitzGerald discusses data from Investigative Radiology, 51(12), December 2016 by FitzGerald et al. (cited on an IDS filed May 27, 2020, not relied on the in rejections set forth in the previous Office Action) with that of the instant application, explaining that the particles in this reference do not show the three exponential phases that were observed for the particles according to the claimed invention. This reference was not used to reject the claims but the amendments to claims and the evidence of record establish that the previously applied prior art are not sufficient to direct one of ordinary skill in the art to the claimed, functionally defined subject matter. The amended claims are not patentable for the reasons set forth below.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 19 and 36 – 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. new matter rejection.
The previously presented structural limitation of polydisperse nanoparticles with a nominal nanoparticle size of 3.1 – 3.5 nm with a standard deviation of 0.5 nm has been replaced by lengthy limitations defining the particle size solely by function and that newly added language constitutes new matter. 
The only basis for the newly added functional limitations appears to be the data shown in figure 8 of the instant disclosure, which appear to arise from carboxybetaine coated tantalum oxide particles with a nominal size of ~ 3.1 to 3.5 nm with a standard deviation of ~ 0.5 and a size range of ~ 2.1 to 4.5 nm (¶ [0056] of the PGPub of the instant application). The data in figure 8 compares the behavior with iopromide. However, the curve shows three exponential phases, and the functional limitations of claim 10 only requires two phases and that is not the behavior exhibited by figure 8. The number of exponential phases used to describe a curve are separate, an
A curve described by 3 exponents is not a subset of those described by 2 exponents, as the curves are distinct from one another and it is different from, for example, a composition comprising ingredients A, B and C being a subset of compositions comprising just ingredients A and B. Therefore, the recitation of claim 10 of a mass concentration over time having just 2 exponential processes constitutes new 
New claim 39 adds in a third exponential process as shown in figure 8 but this claims still contains new matter as the breadth of the exponential functions for the contrast agent is broader than the disclosure as originally filed. Figure 8 only shows specific values for the exponential phases, 1 relatng to distribution and 2 related to elimination,  and the claims are broader in definition (the distribution half life exceeds that of iopromide and a half-life consistent with renal clearance). The third exponential process could be an additional distribution phase that is less than the distribution half-life of iopromide.
There was no indication of the disclosure of filed as to manipulation of the particle size distribution such that a sufficient fraction of the particles were sized in such a manner than any distribution phase half-life exceeding that of iopromide had been contemplated. Only particles of a particular size distribution resulting in the specific distribution and elimination behavior shown in figure 8 was disclosed in the application as originally filed. 
The currently presented functional language, even when a three exponential process as shown in figure 8 is required, broadens the scope of the possible particulate contrast agents that could be administered beyond that which was disclosed in the application as originally filed. 
Claim 10 also requires comparison of the values with a “comparable subject”. A comparison was carried out and iopromide administered and data collected to generate figure 8, but the disclosure as originally filed does not disclose any information as to if that information was from a “comparable subject” as required by claim 10.
The dependent claims fall therewith.

If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Written Description

Claims 10, 19 and 36 – 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The contrast agent to be administered is almost solely defined by function as while dependent claims 37 and 38 contain size ranges, the ranges are broad, and no other structural limitations beyond the tantalum oxide core with carboxybetaine coating are required by the claims.
Figure 8 of the disclosure as originally filed appears to meet the functional limitations of claim 39, showing three different exponential phases for the administered tantalum oxide particles coated with carboxybetaine, a distribution t1/2 that was shorter than for iopromide and two elimination t1/2’s that were longer and shorter than the single t1/2 reported for iopromide. It appears that this data is from the particles whose properties were stated at ¶ [0056] of the PGPub of instant application, that had a nominal size of ~ 3.1 to 3.5 nm with a standard deviation of ~ 0.5 with a size range of ~ 2.1 to 4.5 nm. Based on the definitions found at ¶ [0027] of the PGPub of the instant application, this means that the mode (size that is present most often) of the contrast 
No contrast agents that show only two exponential phases for the mass concentration over time as required by claims 10, 19 and 36 – 38 were set forth in the disclosure as originally filed.
The FitzGerald declaration filed December 20, 2021 references the document Investigative Radiology, 51(12), December 2016 by FitzGerald et al. (a reference that was cited on an IDS filed May 27, 2020). Carboxybetaine coated nanoparticles were prepared and administered just as in the instant disclosure. Page 8, col 1, ¶ 2 indicates that the prepared particles had an average particle size by volume Zeffective of 3.1 nm with a narrow particle size distribution, defined to be a standard deviation of 1/2 values for these exponential phases compare to those of iopromide or if they are indicative of renal clearance as required by the claims. Paragraph 16 of the December 20, 2021 FitzGerald declaration states that these materials behaved similarly to iodinated molecules but what was meant by “similar” was defined further. The third exponential phase of the particle of the instant application is not present, which was the main point of this declaration. But while the mode and size range of the carboxybetaine coated tantalum oxide nanoparticles of the FitzGerald reference are not reported, the particles appear similar in size and size distribution to those used in the instant disclosure that generated different mass concentration versus time behavior. 
The declarations indicate the importance of the second elimination phase to the functioning of these materials as blood pool contrast agents. That such similar particles, with the same core and shell and similar particle size distributions do not have the same 

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 19 and 36 – 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
sufficient fraction of particles large enough to remain in the blood pool and small enough to be excreted by the kidney sufficient to result in a mass concentration over time” in a “comparable subject” as required by the claims has not been adequately defined. Neither the claims nor the specification provide any guidance as to what amounts of what sized particles that would not have such function are permitted to be present in the administered material. Does the amount required to be sufficient vary based on the uniformity or lack thereof of the particle size of the contrast agent and/or the total amount of particles administered? It could be the case that administration of a larger total amount of particles could result in enough particles having an appropriate size to generate the claimed function. The claims and specification provide little guidance as to the underlying sizes of particles that would have such a function, to aid in determining if a contrast agent had a “sufficient” fraction of particles that can bring about the required function.
What half-life values are consistent with renal clearance is also not clear as such values will vary depending on the size and nature of the material to be cleared by the kidneys and factors such as the state of the kidney (a healthy or diseased kidney). The values that are consistent with renal clearance do not appear to be linked in the claim to what would be expected values for clearance of the contrast agent, just vales for renal clearance of any materials. 
The values are defined relative to iopromide that would “occur for a comparable subject” but this term is not defined by the claims or specification. In explaining the distribution and elimination phases, reference is made to volumes of distribution. Is it 
The dependent claims fall therewith.
Please clarify.

Claims 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim recites the limitation "the contrast agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Line 21 of Claim 10, from which claim 36 depends, recites injection into the veins or arteries of the blood pool contrast agent to the patient. Claim 36 requires injection the veins or arteries of the patient which is already required. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Curves described by 3 exponents are not a subset of those described by 2 exponential phases as defined in claim 10. Unlike compositions where requiring the presence of additional ingredients results in the dependent claim being further limiting, requiring the presence of 3 total exponential phases does not further limit claim 10 and the mass concentration over time encompassed by the claims are distinct from one another. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618